Chief Justice Mercur.
delivered the opinion of the court May 18, 1885.
It is settled law that when a married woman has a separate estate, and buys property on the credit thereof, she may hold the property thus bought against the creditors of her husband: Silveus’ Executor v. Porter et ux., 24 P. F. S., 448; Seeds v. Kahler, 26 Id., 262. It is equally as well settled that when she has no separate estate, and buys property on her personal credit, she cannot so hold it: Baringer v. Stiver, 13 Wright, 129; Brown v. Pendleton, 10 P. F. S., 419; Bucher v. Ream, 18 Id., 421; Seeds v. Kahler, supra; Sixbee v. Bowen, 10 Norris, 149; Lochman v. Brobst, 6 Out., 481. The true intent of the Act of 1848 is to preserve to her and to protect her in the use and enjoyment of her bona fide separate estate, but not to enable her to defraud the. creditors of her husband. In the present case the wife had no separate estate on which a credit could be based. The purchase was solely on the personal credit of herself and of her husband. There is no error in the record.
Judgment affirmed.